Case 20-11576-elf      Doc 11     Filed 04/09/20 Entered 04/10/20 08:21:38            Desc Main
                                  Document Page 1 of 1

                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

IN RE:         AIMEE M. HUBER,                      :       Chapter 13
                                                    :
                              Debtor                :       Bky. No. 20-11576 ELF

                                         ORDER
       AND NOW, the Debtor having failed to timely file the documents required by the Order

dated March 16, 2020,* it is hereby ORDERED that

1. This case is DISMISSED.

2. The court retains jurisdiction to consider the reasonableness of any compensation received by
   the Debtor’s counsel. See 11 U.S.C. §329.

3. Pursuant to 11 U.S.C. §329(b), a hearing shall be held on May 5, 2020, at 1:00 p.m., in
   Bankruptcy Courtroom No. 1, U.S. Courthouse, 900 Market Street, 2d
   Floor, Philadelphia, PA 19107** to consider the reasonableness of any compensation
   received by the Debtor’s counsel.

4. If not already filed, the Debtor’s counsel shall file the statement required by Fed. R. Bankr.
   P. 2016(b) and, if already filed, file a supplemental statement if necessary on or before April
   20, 2020.

5. Debtor’s counsel SHALL APPEAR at the hearing.




Date: April 9, 2020
                                       ERIC L. FRANK
                                       U.S. BANKRUPTCY JUDGE
* Missing Documents:
Chapter 13 Plan
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period Form 122C-1
Means Test Calculation Form 122C-2
Schedules AB-J
Statement of Financial Affairs
Summary of Assets and Liabilities Form B106

** During the cornovirus public life shutdown, all hearings are being held telephonically.
Instructions for making a telephonic appearance may be found at
https://www.paeb.uscourts.gov/file/conference-call-numbers
